DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office action is in response to the Amendment filed August 26, 2021 which was filed in response to the Non-final rejection of June 15, 2021.
The objection to the specification made in the Office action of June 15, 2021 is withdrawn in view of the amendment to the specification made in the Amendment of August 26, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent No. JP2017170482A by Aso et al., hereinafter ASO.  A copy of ASO as published in the Japanese language and a Google Patents English translation accompanies this Office action.  Citations are made to the English translation.
Regarding Claim 1, ASO discloses a manufacturing device (20 in Fig. 2; page 4, fifth full paragraph) for a component having a hat-shaped section (10 in Fig. 1; page 4, 1st full paragraph), the manufacturing device manufacturing the component having the hat-shaped section as a pad (33 in Fig. th full paragraph) and a punch (23 in Fig. 2; page 4, 8th full paragraph) that sandwich a center portion (40-1 in Fig. 2; page 4, 14th full paragraph) of a metal plate (40 in Fig. 2; page 4, 14th full paragraph) in a first direction (downward), and a die (34 in Fig. 2; page 4, 12th full paragraph) and a holder (24 in Fig. 2; page 4, 8th full paragraph) that sandwich both side portions of the metal plate (40-2 in Fig. 2; page 4, 15th full paragraph) in the first direction are moved relative to each other in the first direction so that the center portion serves as a top plate (11 in Fig. 1; page 4, 1st full paragraph), the both side portions serve as flanges (13a and 13b in Fig. 1; page 3, last paragraph), respectively, and portions stretched between the center portion and the both side portions serve as vertical walls (12a and 12b in Fig. 1; page 3, last paragraph), respectively, the manufacturing device comprising:
the die in which an opening is formed (see ‘Formed Opening’ in Fig. 2 Detail of ASO below), the opening being open on a first side (see ‘First Side’ in Fig. 2 Detail below) in the first direction;
the pad that is provided inside the opening so that the pad is able to move relative to the die (pad 33 moves relative to die 34 via gas springs 37 in Fig. 2; page 4, 13th full paragraph) to a second side (bottom) in the first direction against energizing force towards the first side (top) in the first direction;
the punch that is arranged to face the pad in the first direction so as to sandwich the center portion;
the holder that is provided around the punch (holder 24 is provided around punch 23 in Fig. 2), the holder facing the die in the first direction so as to sandwich the both side portions, and being able to move to the first side in the first direction against energizing force towards the second side in the first direction (holder 24 moves downwardly as shown in Figs. 5 and 6; page 5, 5th through 8th full paragraphs); and
a block (25 in Fig. 2; page 4, 10th full paragraph) that is provided on a part of the holder on the second side in the first direction, and is able to move in a second direction orthogonal to the first th through 8th full paragraphs),
wherein the block is moved from a position on the holder (Fig. 5 shows joint link 25 movement; page 5, 5th full paragraph), the position not facing the pad in the first direction (Fig. 2 shows joint link 25 is positioned away from pad 33; page 4, 10th full paragraph), to a position on the holder, the position facing the pad in the first direction (Fig. 6 shows joint link 25 is positioned closer to pad 33), so that the block is inserted between the holder and the pad after the hat-shaped section is formed (Fig. 5 shows the features of the hat-shaped section are present prior to joint links 25 being inserted between blank holder 24 and catcher 35 of pad 33.  Fig. 6 shows joint link 25 inserted between blank holder 24 and catcher 35 of pad 33.  Page 5, 7th full paragraph describes Fig. 6 as showing joint link 25 locked with catcher 35 and press part 10 formed being included in the figure.), and a positional relationship between the holder and the pad in a mold closed state is thus maintained even during mold opening (Figs. 6-8; page 5, 7th through 11th full paragraphs).

    PNG
    media_image1.png
    144
    405
    media_image1.png
    Greyscale

Regarding Claim 2, ASO anticipates the manufacturing device for a component having a hat-shaped section according to Claim 1 as explained above.  ASO further discloses the manufacturing device further comprises a driving unit (page 4, 10th full paragraph discloses joint link 25 is driven outwardly to an open position as shown in Fig. 1 by a spring in a direction orthogonal to movement of pad 33 and die 34) that is provided on a part of the holder on the second side in the first direction (joint link 25 is positioned on the top surface of blank holder 24, which is the second side), the driving unit being configured to move the block in the second direction (the ‘second direction’ is not defined other than it 
Regarding Claim 3, ASO discloses a manufacturing method (page 4, next to last full paragraph through page 5, 15th full paragraph) for a component having a hat-shaped section (10 in Fig. 1; page 4, 1st full paragraph), the manufacturing method being used to manufacture the component having the hat-shaped section from a metal plate (40 in Fig. 2; page 4, 14th full paragraph), wherein a manufacturing device is prepared (20 in Fig. 2; page 4, fifth full paragraph), the manufacturing device including a die (34 in Fig. 2; page 4, 12th full paragraph) in which an opening is formed (see ‘Formed Opening’ in Fig. 2 Detail above), the opening being open on a first side (see ‘First Side’ in Fig.2 Detail above) in a first direction (downward), a pad (33 in Fig. 2; page 4, 12th full paragraph) that is provided inside the opening so that the pad is able to move relative to the die to a second side (top side of pad 33) in the first direction against energizing force towards the first side in the first direction (pad 33 moves relative to die 34 via gas springs 37 in Fig. 2; page 4, 13th full paragraph), a punch (23 in Fig. 2; page 4, 8th full paragraph) that is arranged to face the pad in the first direction, a holder (24 in Fig. 2; page 4, 8th full paragraph) that is provided around the punch, the holder facing the die in the first direction and being able to move to the first side in the first direction against energizing force towards the second side in the first direction (holder 24 moves downwardly as shown in Figs. 5 and 6; page 5, 5th through 8th full paragraphs), and a block (25 in Fig. 2; page 4, 10th full paragraph) that is provided on a part of the holder on the second side in the first direction, and is able to move in a second direction orthogonal to the first direction (joint link 25 moves in a direction that is orthogonal to movement of the pad 33 and die 34, as shown in Figs. 5 and 6, page 5, 5th through 8th full paragraphs), the manufacturing method comprising:
a step of forming the component having the hat-shaped section as the pad and the punch that sandwich a center portion of the metal plate in the first direction, and the die and the holder that th full paragraph);
a step of inserting the block between the holder and the pad as the block is moved from a position on the holder, the position not facing the pad in the first direction (Fig. 2), to a position on the holder, the position facing the pad in the first direction (Fig. 6), after the mold closing and also before mold opening such that a positional relationship between the pad and the holder in a mold closed state is maintained even during the mold opening (Figs. 5 and 6; page 5, 5th full paragraph); and
a step of moving the block from the position on the holder, the position facing the pad in the first direction (Fig. 9 shows joint links 25 positioned near pad 33), to the position on the holder, the position not facing the pad in the first direction (Fig. 10 shows joint links 25 positioned away from pad 33), after the hat-shaped section is formed (Fig. 9 shows press part 10 formed and demolded), after the mold opening (Fig. 9 shows joint links 25 don’t move from a position near pad 33 to a position away from pad 33 until after upper die 34 in opened upwardly from blank holder 24), and before mold closing (page 5, 13th through 15th full paragraphs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over ASO in view of U.S. Patent Application Publication No. US 2016/0221068 A1 filed by Tanaka et al., hereinafter TANAKA.
Regarding Claim 1, ASO discloses a manufacturing device (20 in Fig. 2; page 4, fifth full paragraph) for a component having a hat-shaped section (10 in Fig. 1; page 4, 1st full paragraph), the manufacturing device manufacturing the component having the hat-shaped section as a pad (33 in Fig. 2; page 4, 12th full paragraph) and a punch (23 in Fig. 2; page 4, 8th full paragraph) that sandwich a center portion (40-1 in Fig. 2; page 4, 14th full paragraph) of a metal plate (40 in Fig. 2; page 4, 14th full paragraph) in a first direction (downward), and a die (34 in Fig. 2; page 4, 12th full paragraph) and a holder (24 in Fig. 2; page 4, 8th full paragraph) that sandwich both side portions of the metal plate (40-2 in Fig. 2; page 4, 15th full paragraph) in the first direction are moved relative to each other in the first direction so that the center portion serves as a top plate (11 in Fig. 1; page 4, 1st full paragraph), the both side portions serve as flanges (13a and 13b in Fig. 1; page 3, last paragraph), respectively, and portions stretched between the center portion and the both side portions serve as vertical walls (12a and 12b in Fig. 1; page 3, last paragraph), respectively, the manufacturing device comprising:
the die in which an opening is formed (see ‘Formed Opening’ in Fig. 2 Detail of ASO above), the opening being open on a first side (see ‘First Side’ in Fig. 2 Detail above) in the first direction;
th full paragraph) to a second side (bottom) in the first direction against energizing force towards the first side (top) in the first direction;
the punch that is arranged to face the pad in the first direction so as to sandwich the center portion;
the holder that is provided around the punch (holder 24 is provided around punch 23 in Fig. 2), the holder facing the die in the first direction so as to sandwich the both side portions, and being able to move to the first side in the first direction against energizing force towards the second side in the first direction (holder 24 moves downwardly as shown in Figs. 5 and 6; page 5, 5th through 8th full paragraphs); and
a block (25 in Fig. 2; page 4, 10th full paragraph) that is provided on a part of the holder on the second side in the first direction, and is able to move in a second direction orthogonal to the first direction (joint link 25 moves in a direction that is orthogonal to movement of the pad 33 and die 34, as shown in Figs. 5 and 6, page 5, 5th through 8th full paragraphs),
wherein the block is moved from a position on the holder (Fig. 5 shows joint link 25 movement), the position not facing the pad in the first direction (Fig. 2 shows link 25 is positioned away from pad 33), to a position on the holder, the position facing the pad in the first direction (Fig. 6 shows joint link 25 is positioned near pad 33), so that the block is inserted between the holder and the pad after the hat-shaped section is formed (Fig. 5 shows the features of the hat-shaped section are present prior to joint links 25 being inserted between blank holder 24 and catcher 35 of pad 33.  Fig. 6 shows joint link 25 inserted between blank holder 24 and catcher 35 of pad 33.  But, page 5, 7th full paragraph isn’t specific regarding the timing of joint link 25 being inserted.), and a positional relationship between the holder and the pad in a mold closed state is thus maintained even during mold opening (Figs. 6-8; page 5, 7th through 11th
ASO isn’t explicitly specific regarding the timing of joint link 25 being inserted between the holder and the pad.
TANAKA discloses a hat-shaped cross-section component manufacturing apparatus (Title).  ¶[0116] and ¶[0117] teach the problem of the hat-shaped component being crushed as it is demolded.  See Figs. 9A through 9C.  ¶[0118] through ¶[0129] and Figs. 10A through 14D teach a few different pressure limiting devices which may be used to prevent the hat-shaped component from being crushed during demolding.  Pressure limiting device 508 illustrated in Fig. 14A to Fig. 14D (see ¶[0129]) includes spacer block 508-5 which serves as a coupling portion that couples punch 504 and blank holder 505 together during demolding so as to fix the positional relationship between them.  After forming of component 501 has been completed, lock pins 508-5a and 508-5b are inserted as mechanical stops through spacer block 508-5 into pad 503 and blank holder 505 to mechanically fix the relationship and prevent pressure from both the pad and the blank holder acting on the finished part at the same time.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the express teaching of TANAKA, regarding fixing the positional relationship between the pad and the blank holder with insertion of mechanical stops after forming is complete, to the molding apparatus disclosed in ASO, which discloses fixing the relationship with mechanical stops but doesn’t explicitly disclose specific timing of fixing the relationship, such that the timing of the insertion of joint links 25 (mechanical stops) between blank holder 24 and catcher 35 of pad 33 specifically occurs after forming is complete.  A person of ordinary skill would be motivated to apply the teaching of TANAKA to the molding apparatus of ASO in order to ensure the fixing of the positional relationship between the pad and blank holder doesn’t impede the forming process as TANAKA teaches in ¶[0129].
Regarding Claim 2, the prior art reference combination of ASO in view of TANAKA renders the manufacturing device for a component having a hat-shaped section according to Claim 1 unpatentable th full paragraph discloses joint link 25 is driven outwardly to an open position as shown in Fig. 1 by a spring in a direction orthogonal to movement of pad 33 and die 34) that is provided on a part of the holder on the second side in the first direction (joint link 25 is positioned on the top surface of blank holder 24, which is the second side), the driving unit being configured to move the block in the second direction (the ‘second direction’ is not defined other than it is orthogonal to the first direction.  Therefore, the ‘second direction’ may be interpreted as being in an outward direction from pad 33 and die 34).
Regarding Claim 4, the prior art reference combination of ASO in view of TANAKA renders the manufacturing device for a component having a hat-shaped section according to Claim 1 unpatentable as explained above in the 35 U.S.C. §103 rejection of Claim 1.  ASO further discloses wherein the block is moved from the position on the holder where the block is not facing the pad in the first direction (Fig. 2) to the position on the holder where the block is facing the pad in the first direction (Fig. 6) after the hat-shaped section is formed (Fig. 5 shows the features of the hat-shaped section are formed when joint links 25 are moving to the position shown in Fig. 6.  Fig. 6 shows joint link 25 in a position near pad 33.  But, page 5, 7th full paragraph isn’t specific regarding the timing of joint link 25 being positioned as shown in Fig. 6.)
ASO isn’t explicitly specific regarding when joint links 25 arrive at the position as shown in Fig. 6, and therefore isn’t specific as to whether joint links 25 are in the position shown in Fig. 6 before, concurrent with, or after the hat-shaped section is completely formed.
As explained previously, TANAKA teaches a pressure limiting device in Fig. 14A to Fig. 14D (see ¶[0129]) which uses mechanical stops inserted after forming is complete to mechanically fix the positional relationship between the pad and the blank holder to prevent pressure from both the pad and the blank holder acting on the finished part at the same time.  Fig. 14A shows lock pins 508-5a and 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the express teaching of TANAKA, regarding fixing the positional relationship between the pad and the blank holder with movement of mechanical stops after forming is complete, to the molding apparatus disclosed in ASO, which discloses fixing the relationship with mechanical stops but doesn’t explicitly disclose specific timing of fixing the relationship, such that the timing of the positioning of joint links 25 (mechanical stops) between blank holder 24 and catcher 35 of pad 33 specifically occurs after forming is complete.  A person of ordinary skill would be motivated to apply the teaching of TANAKA to the molding apparatus of ASO in order to ensure the fixing of the positional relationship between the pad and blank holder doesn’t impede the forming process as TANAKA teaches in ¶[0129].
Regarding Claim 5, ASO anticipates the manufacturing method for a component having a hat-shaped section according to Claim 3 as explained in the 35 U.S.C. §102(a)(1) rejection of Claim 3 above.  ASO further discloses wherein the block is moved from the position on the holder where the block is not facing the pad in the first direction (Fig. 2) to the position on the holder where the block is facing the pad in the first direction (Fig. 6) after the hat-shaped section is formed (Fig. 5 shows the features of the hat-shaped section are present as joint links 25 are moved to the position shown in Fig. 6.  Fig. 6 shows joint links 25 are positioned near pad 33.  But, page 5, 7th full paragraph isn’t specific regarding the timing of joint links 25 being positioned as shown in Fig. 6.).
ASO isn’t explicitly specific regarding when joint links 25 arrive at the position as shown in Fig. 6, and therefore isn’t specific as to whether joint links 25 are in the position shown in Fig. 6 before, concurrent with, or after the hat-shaped section is completely formed.
As explained previously, TANAKA teaches a pressure limiting device in Fig. 14A to Fig. 14D (see ¶[0129]) which uses mechanical stops moved after forming is complete to mechanically fix the positional relationship between the pad and the blank holder to prevent pressure from both the pad and the blank holder acting on the finished part at the same time.  Fig. 14A shows lock pins 508-5a and 508-5b are positioned away from pad 503 during molding.  Fig. 14B shows the lock pins are inserted through spacer block 508-5 such that they are positioned relatively nearer pad 503.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the express teaching of TANAKA, regarding fixing the positional relationship between the pad and the blank holder with movement of mechanical stops after forming is complete, to the molding apparatus disclosed in ASO, which discloses fixing the relationship with mechanical stops but doesn’t explicitly disclose specific timing of fixing the relationship, such that the timing of the movement of joint links 25 (mechanical stops) between blank holder 24 and catcher 35 of pad 33 specifically occurs after forming is complete.  A person of ordinary skill would be motivated to apply the teaching of TANAKA to the molding apparatus of ASO in order to ensure the fixing of the positional relationship between the pad and blank holder doesn’t impede the forming process as TANAKA teaches in ¶[0129].

Response to Arguments
Applicant's arguments accompanying the Amendment of August 26, 2021 have been fully considered but are not persuasive.  The Remarks section of the Amendment, beginning on page 6, argues ASO does not teach nor suggest the features of Claims 1 and 3 because Figure 6 of ASO shows the hat-shaped section is fully formed after joint link 25 and the catcher 35 are locked, and Claims 1 and 3 have been amended to require joint link 25 be moved from the first position to the second position after the hat-shaped section is formed.  Examiner respectfully disagrees.
Regarding Claim 1, Fig. 5 of ASO shows the features of the hat-shaped section are formed when joint links 25 are moving from the first position as shown in Fig. 2 to the second position shown in Fig. 6, in that the top plate, convex ridges, vertical walls and concave ridges of press part 10 are shown as being present in Fig. 5.  Examiner notes Claim 1 has not been amended to include the limitation the hat-shaped section is completely formed prior to joint links 25 arriving in the second position.  Therefore, ASO discloses joint links 25 arrive at the second position as shown in Fig. 6 after the hat-shaped section is formed.  Furthermore, the examiner contends that it is clear that the block is inserted between the holder and the pad after the hat-shaped section is formed based on the depiction in figure 6, where the block is currently between the holder and the pad, and it is after the hat-shaped section is formed (in other words, as there exists a time where the block is between the holder and the pad and the hat shaped section is formed, it meets the BRI of the claim that it is moved to that position after the section is formed).
Regarding Claim 3, Examiner notes the last method step of Claim 3, which details opening of the mold after the part has been formed, has been amended.  The step of inserting the block between the holder and the pad has not been amended as the Remarks section of the Amendment seems to infer.  Therefore the argument presented on page 6 and 7 do not apply to Claim 3.
Alternatively, in order to promote compact prosecution, the examiner has provided an alternative 103 rejection for claims 1, 2, 4 and 5 to show that the act of moving of the block to the final position after the forming of the hat-shaped region would be obvious.
Specifically regarding Claims 1, 2, 4 and 5, ASO’s lack of specificity regarding the timing of joint links 25 arriving at the position shown in Fig. 6 results in ASO not anticipating the limitations relating to the hat-shaped section being completely formed prior to joint links 25 arriving at the position shown in Fig. 6.  However, the prior art reference combination of ASO in view of TANAKA teaches the limitation and renders Claims 4 and 5 unpatentable as outlined in the 35 U.S.C. §103 Rejection section above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached from 7:30am to 3:30pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725